DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/576,965 filed on 09/20/2019 in which claims 1-23 have been presented for prosecution in a first action on the merits.
Priority
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/734,792, filed on 09/21/2018.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-23 are allowed over the prior art of record.
The prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly,
As in claim 1: “… a docking tray mounted between the top cover and the bottom cover, the docking tray having a top side including a first storage compartment to hold the first electronic device and a second storage compartment to hold the second electronic device; a first device connector exposed to the first storage compartment…a second device connector exposed to the second storage compartment… and a portable charger comprising a rechargeable battery, the portable charger disposed in a space between the docking tray and the bottom cover, the portable charger having a first charging port electrically coupled to the first device connector and a second charging port electrically coupled to the second device connector”.
As in claim 20: A charger case comprising among other patentable features, “…a cover movably coupled to the housing, the cover selectively movable between a closed configuration in which the cover prevents access to the interior of the housing from an exterior thereof and an open configuration in which the cover provides access to the interior of the housing from the exterior thereof; a docking tray in the interior of the housing, the docking tray having a top side including a first storage compartment to hold the first electronic device and a second storage compartment to hold the second electronic device, the top side of the docking tray accessible from the exterior of the housing when the cover is in the open configuration; a first charging interface chargingly coupleable to charge the first electronic device when the first electronic device is in the first storage compartment of the docking tray; a second charging interface chargingly coupleable to charge the second electronic device when the second electronic device is in the second storage compartment of the docking tray; and a first rechargeable power source electrically coupled to at least one of the first charging interface and the second charging interface to provide electrical power thereto.”
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Claims 2-19 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
Claims 21-23 depend directly from claim 20 and thus are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 8,080,975 to Bessa et al., (Bessa) discloses a portable and universal hybrid-charging apparatus for portable electronic devices.
USPAT 9,929,577 to Fathollahi et al., (Fathollahi) discloses the general state of the art regarding a mobile device auxiliary battery.
USPAT 10,148,104 to SA discloses a docking station and device adapter for use in a docking station.
US 2016/0072327 to Knutson et al., (Knutson) discloses the general state of the art regarding a dock for portable electronic devices.
US 2017/0271900 to Rose et al., (Rose) discloses the general state of the art regarding a charging system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 10, 2021